United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                            August 28, 2003
                                  FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk


                                           No. 02-20945
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                      Plaintiff-
                                                          Appellee,

                                                 versus

HECTOR GURROLA-MARTINEZ,

                                                                                    Defendant-
                                                          Appellant.

                         --------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Southern District of Texas
                                    USDC No. H-02-CR-89-ALL
                          -------------------------------------------------------

Before SMTIH, DEMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Hector Gurrola-Martinez appeals the sentence of supervised release imposed after he pleaded

guilty to illegal reentry and was sentenced to 21 months of imprisonment to be followed by a three-

year term of supervised release. Among the conditions of supervised release contained in the written

judgment is a ban on Gurrola-Martinez’ possession of “a firearm, destructive device, or any other

dangerous weapon.” Gurrola-Martinez challenges only the condition that he not possess “any other

       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
dangerous weapon” because it was not included, inherently or expressly, in the oral pronouncement

of sentence.

       The case is remanded for the district to amend the written judgment to conform to the court’s

oral pronouncement of sentence by striking “or any other dangerous weapon” from the judgment.

See United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001).

       REMANDED.




                                               -2-